DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III, corresponding to claims 1-10, in the reply filed on February 26, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicant also elected a combination of VCSTO as the elected species combination.

Status of the Claims
	Claims 1-25 are pending.  Claims 6, 7, and 11-25 are withdrawn.  Claims 1-10 are examined.  Claims 6 and 7 are included in the rejections below in an effort to expedite prosecution.  However, they remain withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Inoue et al., (US2015/0353888).
	Inoue teaches a method of producing astrocytes by contacting human somatic cells, including fibroblasts, with a TGF-beta inhibitor, such as SB431452. See prior art claim 10 and par. 83.  Further, TGF-beta inhibitors or ALK5 inhibitors (for example, LY364947, SB431542, 616453 and A-83-01), GSK3 inhibitors include CHIR99021; and HDAC inhibitors include VPA. See par. 95.  The somatic cells can derive from a human. See par. 25.
	As such, claims 1-8 are anticipated by the prior art.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ma (US2015/0250824).
Ma teaches methods of reprogramming/differentiating stem cells into neural and glial cells, including S100B and MBP for astrocytes. See par. 261.  Cells can differentiate into neural progenitor cells into three lineages, including oligodendrocytes, astrocytes, and neurons. See par. 256. The reprogramming of somatic cells to iPS cells is a new area of significant potential.
	In one method, Ma teaches contacting a somatic cell with a compound, including a GSK3 inhibitor, an LSD1 inhibitor, and a TGF-beta inhibitor. See prior art claim 19.  Further, the somatic cell types include a blood cell, a fibroblast, among others. See prior art claim 20.  
	Even further, the LSD1 inhibitor is tranylcypromine, the TGF-beta inhibitor is an ALK5 inhibitor. See prior art claims 5 and 21.  The HMTase inhibitor can be valproic acid. See abstract.  Further, Ma explains that a combination of GSK3 inhibitor (CHIR99021), TFG-beta inhibitor (616452), LSD1 inhibitor (tranylcypromine), an HDAC inhibitor, such as valproic acid. See par.’s 30-32.  These agents can be used by contacting human somatic cells with one or more of compounds of the following categories, including ALK5 inhibitors.  
	[0030] This disclosure further provides methods of generating a multipotent or immature cell from a human somatic cell, involving contacting a human somatic cell with one or more compounds selected from: an HDAC inhibitor; a transforming growth factor-beta receptor (TGF-.beta.R) inhibitor II; an activin receptor-like kinase 4 (ALK4), ALK5 or ALK7 inhibitor; a glycogen synthase kinase 3 (GSK3) inhibitor; a lysine methyltransferase EZH2 inhibitor; a histone-lysine methyltransferase (HMTase) inhibitor; an inhibitor of the histone lysine demethylase LSD1; and a histone methyltransferase G9a/GLP inhibitor. 
The TGF-beta inhibitor can be SB 431452. See par. 172.  The cells can be autologous to the subject. See par. 37.
	Ma explains that expression of OCT4 within the somatic cell directs de-differentiation of the somatic cell into a pluripotent or multipotent cells.  Further, vectors can be used that drive expression of OCT4 for reprogramming in the somatic cell. See par. 94.  Ma also explained that high levels of OCT4 were able to be replaced with other small molecules.  The examiner notes that higher OCT4 is indicated as beneficial in reprogramming.
	As such, claims 1-8 are anticipated by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US2015/0250824), in view of Li et al., “Identification of Oct4-activating compounds that enhance reprogramming efficiency,” PNAS, December 18, 2012 (published by inventors).
	Ma teaches methods of reprogramming/differentiating stem cells into neural and glial cells, including S100B and MBP for astrocytes. See par. 261.  Cells can differentiate into neural progenitor cells into three lineages, including oligodendrocytes, astrocytes, and neurons. See par. 256. The reprogramming of somatic cells to iPS cells is a new area of significant potential.
	In one method, Ma teaches contacting a somatic cell with a compound, including a GSK3 inhibitor, an LSD1 inhibitor, and a TGF-beta inhibitor. See prior art claim 19.  Further, the somatic cell types include a blood cell, a fibroblast, among others. See prior art claim 20.  
	Even further, the LSD1 inhibitor is tranylcypromine, the TGF-beta inhibitor is an ALK5 inhibitor. See prior art claims 5 and 21.  The HMTase inhibitor can be valproic acid (VPA). See abstract.  Further, Ma explains that a combination of GSK3 inhibitor (CHIR99021), TFG-beta inhibitor (616452), LSD1 inhibitor (tranylcypromine), an HDAC inhibitor, such as valproic acid. See par.’s 30-32.  These agents can be used by contacting human somatic cells with one or more of compounds of the following categories, including ALK5 inhibitors.  
	[0030] This disclosure further provides methods of generating a multipotent or immature cell from a human somatic cell, involving contacting a human somatic cell with one or more compounds selected from: an HDAC inhibitor; a transforming growth factor-beta receptor (TGF-.beta.R) inhibitor II; an activin receptor-like kinase 4 (ALK4), ALK5 or ALK7 inhibitor; a glycogen synthase kinase 3 (GSK3) inhibitor; a lysine methyltransferase EZH2 inhibitor; a histone-lysine methyltransferase (HMTase) inhibitor; an inhibitor of the histone lysine demethylase LSD1; and a histone methyltransferase G9a/GLP inhibitor. 

	Ma explains that expression of OCT4 within the somatic cell directs de-differentiation of the somatic cell into a pluripotent or multipotent cells.  Further, vectors can be used that drive expression of OCT4 for reprogramming in the somatic cell. See par. 94.  Ma also explained that high levels of OCT4 were able to be replaced with other small molecules.  The examiner notes that higher OCT4 is indicated as beneficial in reprogramming.
	Ma does not teach OAC1.
	Li teaches OACI enhances programming efficiency of induced pluripotent stem cells (iPSC).  OAC1 is an octamer binding transcription factor 4 (Oct4) and has been shown to be an essential regulator of embryonic stem cells pluripotency. See abstract.  OAC1 activates Oct4 and is shown to enhance iPSC reprogramming efficiency and accelerated the reprogramming process. See abstract.  Even further, when combined with VPA, OAC1 led to a twofold increase in reprogramming efficiency. Further, in previous studies, OAC1 was also shown to enhance reprogramming efficiency of tranylcypromine. See p20856, 4th full par. 
It would be prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Ma and Li to arrive at the instant claims.  One would be motivated to do so because the claimed small molecules are each known and taught to be used to differentiate and reprogram glial cells into astrocytes and other progenitor cells.  Further, the use of OAC1 activates Oct4 and is shown to enhanced iPSC reprogramming efficiency and accelerated the reprogramming process and when combined with VPA, OAC1 led to a twofold increase in reprogramming efficiency.  OAC1 was also shown to enhance reprogramming efficiency of tranylcypromine.  As such, combining OAC1 with those small .

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US2015/0250824), in view of Li et al., “Identification of Oct4-activating compounds that enhance reprogramming efficiency,” PNAS, December 18, 2012 (published by inventors), and in view of Krencik et al., “Specification of transplantable astroglial subtypes from human pluripotent stem cells,” Nature Biotechnology, Vol. 29, No. 6, June 2011 (cited in ISR).
	Ma teaches methods of reprogramming/differentiating stem cells into neural and glial cells, including S100B and MBP for astrocytes. See par. 261.  Cells can differentiate into neural progenitor cells into three lineages, including oligodendrocytes, astrocytes, and neurons. See par. 256. The reprogramming of somatic cells to iPS cells is a new area of significant potential.
	In one method, Ma teaches contacting a somatic cell with a compound, including a GSK3 inhibitor, an LSD1 inhibitor, and a TGF-beta inhibitor. See prior art claim 19.  Further, the somatic cell types include a blood cell, a fibroblast, among others. See prior art claim 20.  
	Even further, the LSD1 inhibitor is tranylcypromine, the TGF-beta inhibitor is an ALK5 inhibitor. See prior art claims 5 and 21.  The HMTase inhibitor can be valproic acid. See abstract.  Further, Ma explains that a combination of GSK3 inhibitor (CHIR99021), TFG-beta inhibitor (616452), LSD1 inhibitor (tranylcypromine), an HDAC inhibitor, such as valproic acid. See par.’s 30-32.  These agents can be used by contacting human somatic cells with one or more of compounds of the following categories, including ALK5 inhibitors.  
[0030] This disclosure further provides methods of generating a multipotent or immature cell from a human somatic cell, involving contacting a human somatic cell with one or more compounds selected from: an HDAC inhibitor; a transforming growth factor-beta receptor (TGF-.beta.R) inhibitor II; an activin receptor-like kinase 4 (ALK4), ALK5 or ALK7 inhibitor; a glycogen synthase kinase 3 (GSK3) inhibitor; a lysine methyltransferase EZH2 inhibitor; a histone-lysine methyltransferase (HMTase) inhibitor; an inhibitor of the histone lysine demethylase LSD1; and a histone methyltransferase G9a/GLP inhibitor. 
The TGF-beta inhibitor can be SB 431452. See par. 172.  The cells can be autologous to the subject. See par. 37.
	Ma explains that expression of OCT4 within the somatic cell directs de-differentiation of the somatic cell into a pluripotent or multipotent cells.  Further, vectors can be used that drive expression of OCT4 for reprogramming in the somatic cell. See par. 94.  Ma also explained that high levels of OCT4 were able to be replaced with other small molecules.  The examiner notes that higher OCT4 is indicated as beneficial in reprogramming.
	Ma does not teach OAC1.
	Li teaches OACI enhances programming efficiency of induced pluripotent stem cells (iPSC).  OAC1 is an octamer binding transcription factor 4 (Oct4) and has been shown to be an essential regulator of embryonic stem cells pluripotency. See abstract.  OAC1 activates Oct4 and is shown to enhanced iPSC reprogramming efficiency and accelerated the reprogramming process. See abstract.  Even further, when combined with VPA, OAC1 led to a twofold increase in reprogramming efficiency. Further, in previous studies, OAC1 was shown to enhance reprogramming efficiency of tranylcypromine. See p20856, 4th full par. 
	Ma and Li do not teach anterior and posterior derived astrocytes or astroglial cells.
	Krencik teaches a method of differentiation of hPSCs to astrocytes and astroglial subtypes in nearly uniform populations. See abstract.  Astrocytes are heterogeneous in many rd full par.  Astrocytes in different regions of the CNS exhibit different phenotypes.  Krencik teaches a system for deriving anterior and posterior subtypes, as shown below, which is important to derive the breadth of available phenotypes for treatment of any particular condition.


    PNG
    media_image1.png
    554
    510
    media_image1.png
    Greyscale

prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Ma, Li, and Krencik to arrive at the instant claims.  One would be motivated to do so because the claimed small molecules are each known and taught to be used to differentiate and reprogram glial cells into astrocytes and other progenitor cells.  Further, the use of OAC1 activates Oct4 and is shown to enhanced iPSC reprogramming efficiency and accelerated the reprogramming process and when combined with VPA, OAC1 led to a twofold increase in reprogramming efficiency.  OAC1 was also shown to enhance reprogramming efficiency of tranylcypromine.  Krencik teaches a method for directing the differentiation of different subtypes of astroglial cells, which is important because different conditions will likely be treated more appropriately depending on the disorder to be treated.  Krencik explains that each type of astrocyte will have different morphology, growth rates, gene expression profiles, electrophysiological properties, gap junction coupling and calcium wave propagation dynamics.  As such, the need to derive a vast array of subtypes to meet a particular therapeutic need would be obvious with a reasonable and predictable expectation of success in view of the teachings of the cited prior art.
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                           
/JARED BARSKY/Primary Examiner, Art Unit 1628